Title: From John Adams to Samuel Chase, 1 July 1776
From: Adams, John
To: Chase, Samuel


     
      Dear Sir
      Philadelphia July 1. 1776
     
     Your Favour by the Post this Morning gave me much Pleasure, but the generous and unanimous Vote of your Convention, gave me much more. It was brought into Congress this Morning, just as We were entering on the great Debate.
     That Debate took up the most of the day, but it was an idle Mispence of Time for nothing was Said, but what had been repeated and hackneyed in that Room before an hundred Times for Six Months past.
     In the Committee of the whole, the Question was carried in the Affirmative and reported to the House. A Colony desired it to be postponed untill tomorrow. Then it will pass by a great Majority, perhaps with almost Unanimity: yet I cannot promise this. Because, one or two Gentlemen, may possibly be found, who will vote point blank against the known and declared Sense of their Constituents, Maryland, however, I have the Pleasure to inform you, behaved well: Paca, generously and nobly.
     
     Alass Canada! We have found Misfortune and disgrace in that Quarter. Evacuated at last. Transports arrived at Sandy Hook, from whence We may expect an Attack in a Short Time, upon New York or New Jersey, and our Army not So Strong as we could wish. The Militia of New Jersey and New England, not So ready, as they ought to be.
     The Romans made it a fixed Rule never to send or receive Embassadors, to treat of Peace with their Enemies, while their Affairs, were in an Adverse or disastrous Situation. There was a Generosity and Magnanimity in this, becoming Freemen. It flowed from that Temper and those Principles, which alone can preserve the Freedom of a People. It is a Pleasure, to find our Americans, of the Same Temper. It is a good Symptom forboding a good End.
     If you imagine that I expect this Declaration, will ward off, Calamities from this Country, you are much mistaken. A bloody Conflict We are destined to endure. This has been my opinion, from the Beginning. You will certainly remember, my decided opinion was, at the first Congress, when We found, that We could not agree upon an immediate Non Exportation, that the Contest, would not be Settled without Bloodshed, and that, if Hostilities Should once commence, they would terminate in an incurable Animosity, between the two Countries. Every political Event, Since the Nineteenth of April 1775 has confirmed me in this opinion. If you imagine that I flatter myself, with Happiness and Halcyon days, after a Seperation from Great Britain, you are mistaken again. I dont expect that our new Governments will be So quiet, as I could wish, nor that happy Harmony, Confidence and Affection between the Colonies, that every good American ought to study, labor, and pray for, a long time.
     But Freedom is a Counterballance for Poverty, Discord, and War, and more. It is your hard Lott and mine to be called into Life, at such a Time.—Yet even these Times have their Pleasures. I am your Friend and servant.
    